Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that taught: a computer-implemented method comprising:  obtaining, via a user interface, an indication of a user-directed performance level for a player participating in an event;  obtaining an outcome type of the event associated with a wager;  calculating, using a distribution function associated with one or more players, a predicted player output based on the player performing at the user- directed performance level;  executing a modeling algorithm configured to generate a default event outcome and a user-adjusted event outcome of the outcome type associated with the wager, wherein the user-adjusted event outcome is based on the predicted player output; and  presenting, via the user interface, the default event outcome and the user-adjusted event outcome.  The closest prior art, Olsen, discloses an analysis system that allows a user to input a player variance and simulates the effect of the player variance with respect to a wager.  Olsen however, fails to disclose using a distribution function associated with a player to generate a predicted player output.  In addition Olsen fails to disclose a modeling algorithm configured to generate a default event outcome and a user-adjusted event outcome of the outcome type associated with the wager based upon a participation rate of the player and identifying one or more gaming servers that support the wager on the event;  determining a particular gaming server of the one or more gaming servers that, based on the user-adjusted event outcome, offers the optimal wager on the event and  interacting with the particular gaming server to place the optimal wager on the event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715